DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-16 are objected to because of the following informalities:  In line 1 of each of claims 2-16, “Claim” should read –claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “in the range of 5-25°” in line 2, and the claim also recites “in particular 10-20°” in lines 2-3 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 10 7313979 (Huang et al. hereinafter).
With regard to claim 1, Huang et al. discloses an axial ventilator comprising:         a housing (line 248 of the Applicant supplied English translation) and a fan wheel arranged in the housing for generating an axial air flow through the housing line 248 of the Applicant supplied English translation); 
the fan wheel comprises multiple fan wheel blades (20) extending radially outward from a hub (10) up to a respective blade tip (20b), the blades (20) extend spaced apart over a head gap from an inner wall of the housing line 248 of the Applicant supplied English translation); and     

With regard to claim 2, insofar as claim 2 is definite, Huang et al. discloses the axial ventilator according to claim 1, wherein the fan wheel blades (20) have a small angle of attack in relation to an axial plane in the range of 5-25°, in particular 10-20°.
With regard to claim 3, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) are formed on both axial sides of the fan wheel blades (20).
With regard to claim 4, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) are formed as through boreholes (200) through the fan wheel blades (20).
With regard to claim 5, Huang et al. discloses the axial ventilator according to claim 1, wherein a number of the boreholes (200) per fan wheel blade (20) along the respective blade tip (20b) is at least two and wherein the boreholes (200) are arranged along a line parallel to the blade tip (20b) (Fig.’s 1-3).
With regard to claim 6, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) have a circular cross section (Fig. 3).
With regard to claim 10
With regard to claim 12, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) are provided over an extension along the blade tip (20b) of the respective fan wheel blade (20) that corresponds to 10-40% of a maximum extension of the blade tip along the head gap (line 62 of the Applicant supplied English translation).
With regard to claim 13, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) are additionally provided along a front edge (20a) and/or a rear edge of the fan wheel blades (20) (lines 236-240 of the Applicant supplied English translation).
With regard to claim 14, Huang et al. discloses the axial ventilator according to claim 13, wherein a respective number of boreholes (200) additionally along the front edge (20a) and/or the rear edge of the fan wheel blades (20) is less than or equal to a number of boreholes (200) along the blade tip (20b) (Fig. 1).
With regard to claim 15, Huang et al. discloses the axial ventilator according to claim 1, wherein each of the fan wheel blades (20) comprises a middle section, that is free of boreholes (200), along the blade tip (20b) and the middle section adjoins a radial center line of the fan wheel blades (20) on both sides, the middle section defines 20-90% of an extension of the respective fan wheel blade (20) in the circumferential direction (Fig. 1).
With regard to claim 16
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.
With regard to claim 7
Huang et al. teaches wherein the boreholes (200) have a maximum diameter (r).  Huang et al. does not teach that this diameter corresponds to 1% of a maximum fan wheel diameter D of the fan wheel
Since Applicant has not disclosed that having the diameter DBmax correspond to 1% of a maximum fan wheel diameter D of the fan wheel solves any stated problem or is for any particular purpose above the fact that this defines the diameter DBmax relative to the fan wheel diameter and it appears that the apparatus of Huang et al. would perform equally well with the diameter (r) corresponding to 1% of a maximum fan wheel diameter D of the fan wheel as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Huang et al. by utilizing the specific relative dimensions as claimed for the purpose of defining one measurement relative to another.
With regard to claim 8, the Huang et al. modification with respect to claim 7 discloses the axial ventilator according to claim 7, wherein the boreholes (200) have a distance A (L3) in relation to one another along the respective blade tip (20b) that corresponds to twice the maximum diameter DBmax (r), wherein the distance is measured in each case at the center point of the respective borehole (200) (Fig. 3 and lines 71-72 and 74-75 of the Applicant supplied English translation).
With regard to claim 9, Huang et al. discloses the axial ventilator according to claim 1, wherein the boreholes (200) have a distance A (L3) in relation to one another along the respective blade tip (20b).
Huang et al. does not teach that this distance corresponds to 2% of a maximum fan wheel diameter D of the fan wheel

With regard to claim 11, Huang et al. discloses all of the limitations except for wherein the boreholes are spaced apart from the respective blade tip over a length LS which corresponds to 1.5% of a maximum fan wheel diameter D of the fan wheel.
Huang et al. teaches wherein the boreholes are spaced apart from the respective blade tip over a length L2 (see Fig. 3).  Huang et al. does not teach that this length corresponds to 1.5% of a maximum fan wheel diameter D of the fan wheel
Since Applicant has not disclosed that having the length LS correspond to 1.5% of a maximum fan wheel diameter D of the fan wheel solves any stated problem or is for any particular purpose above the fact that this defines the length LS relative to the fan wheel diameter and it appears that the apparatus of Huang et al. would perform equally well with the length L2 corresponding to 1.5% of a maximum fan wheel diameter D of the fan wheel as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of Huang et al. by utilizing the specific relative dimensions as claimed for the purpose of defining one measurement relative to another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s D903085, D897520 and 11073157 as well as USPAP 2021/0246909 all show axial flow fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745